11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Jenna Ruth Young,                           * From the 118th District Court
                                              of Martin County,
                                              Trial Court No. 7125.

Vs. No. 11-19-00199-CV                      * August 1, 2019

Gary Alan Young,                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed.     Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Jenna Ruth Young.